Case: 22-1369    Document: 26     Page: 1   Filed: 06/09/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 MINNIE L. SIMMONS,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1369
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-7716, Senior Judge Robert N.
 Davis.
                ______________________

                   Decided: June 9, 2022
                  ______________________

    MINNIE L. SIMMONS, Aberdeen, MS, pro se.

     MATNEY ELIZABETH ROLFE, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, PATRICIA M. MCCARTHY,
 LOREN MISHA PREHEIM; CHRISTOPHER O. ADELOYE, BRIAN
 D. GRIFFIN, Office of General Counsel, United States De-
 partment of Veterans Affairs, Washington, DC.
Case: 22-1369    Document: 26     Page: 2    Filed: 06/09/2022




 2                                   SIMMONS   v. MCDONOUGH



                  ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 PER CURIAM.
     Minnie L. Simmons, the surviving spouse of Army vet-
 eran Robert E. Simmons, filed a claim for dependency and
 indemnity compensation under 38 U.S.C. § 1310, claiming
 the required service connection on the ground that Mr.
 Simmons’s death due to myocardial infarction, hyperten-
 sion, and lung cancer was caused by exposure to the Agent
 Orange herbicide during his service in 1967 near the Ko-
 rean demilitarized zone. The Department of Veterans Af-
 fairs (VA) regional office denied her claim, and the Board
 of Veterans’ Appeals affirmed the denial. The Court of Ap-
 peals for Veterans Claims (Veterans Court) vacated the
 Board decision for failing to consider certain evidence.
 Simmons v. Wilkie, No. 19-2555, 2020 WL 2703094 (Vet.
 App. May 26, 2020) (CAVC Remand Decision). On remand,
 the Board again denied the claim, finding that even though
 Mr. Simmons had served in Korea during a period in which
 exposure to herbicides could be presumed, the presumption
 was overcome by the evidence indicating that Mr. Simmons
 himself was not exposed to Agent Orange. The Veterans
 Court affirmed. Simmons v. McDonough, No. 20-7716,
 2021 WL 4976670 (Vet. App. Oct. 27, 2021) (CAVC Final
 Decision).
     Mrs. Simmons appeals. But her only challenge is to the
 factual determination that Mr. Simmons was not exposed
 to Agent Orange. This court lacks jurisdiction to review
 factual findings where, as here, no constitutional challenge
 is presented. We therefore dismiss the appeal for lack of
 jurisdiction.
                              I
     Robert Simmons served in the Army, and he was sta-
 tioned at Camp Hovey in Korea from January 1967 to
Case: 22-1369    Document: 26      Page: 3    Filed: 06/09/2022




 SIMMONS   v. MCDONOUGH                                     3



 September 1967. Because of a court martial, he was con-
 fined in a stockade at the Army Support Command from
 July 18 to September 2, 1967. He departed Korea on Sep-
 tember 3, 1967.
      Mr. Simmons died in 2006. His death certificate lists
 three causes of death: myocardial infarction, hypertension,
 and lung cancer. After his death, Mrs. Simmons, in 2006,
 applied for and obtained death pension benefits, but she
 was denied dependency and indemnity compensation and
 accrued benefits. In 2017, Mrs. Simmons applied again for
 dependency and indemnity compensation. She argued that
 Mr. Simmons’s death was due to Agent Orange exposure,
 citing “VA regulations” that acknowledged that Camp
 Hovey was near the Korean demilitarized zone where
 Agent Orange was sprayed. Appx. 30. She also cited a
 physician statement stating that Agent Orange exposure
 “could have contributed to” Mr. Simmons’s health prob-
 lems. Appx. 30; Appx. 38.
     On April 19, 2018, the VA regional office denied her
 claim. It determined that Mr. Simmons’s service in Korea
 in 1967 preceded the period—April 1, 1968, to August 31,
 1971—during which VA would presumptively concede ex-
 posure to herbicides, and it also found that there was “no
 evidence” that Mr. Simmons was exposed during service.
 Appx. 37. Thus, VA found that the cause of Mr. Simmons’s
 death was not connected to his military service, and it de-
 nied Mrs. Simmons’s claim.
     The Board affirmed the denial, but on May 26, 2020,
 the Veterans Court vacated the Board’s decision and re-
 manded the case because the Board had not adequately
 considered the physician statement in its analysis. CAVC
 Remand Decision, 2020 WL 2703094, at *2.
     On remand, the Board again found no service connec-
 tion. The Board recognized that intervening legislation,
 Blue Water Navy Vietnam Veterans Act of 2019, Pub. L.
 No. 116-23, § 3(a), 133 Stat. 966, 969 (codified at 38 U.S.C.
Case: 22-1369    Document: 26     Page: 4    Filed: 06/09/2022




 4                                   SIMMONS   v. MCDONOUGH



 § 1116B), had expanded the period of presumptive herbi-
 cide exposure to begin on September 1, 1967—two days be-
 fore Mr. Simmons left Korea—but based on the fact that
 Mr. Simmons had been confined to the stockade until the
 day before he left, the Board concluded that Mr. Simmons
 had not been exposed to herbicides. Appx. 46–48. The
 Board also acknowledged the physician statement but
 granted it “no probative weight” because it was based only
 on Mr. Simmons’s own statements that he had been ex-
 posed to Agent Orange, not on a medical examination.
 Appx. 48. Because it found that the evidence overcame the
 presumption of herbicide exposure, the Board also con-
 cluded that the presumption of service connection (based
 on exposure) was not applicable. Appx. 48–49. The Board
 also determined that service connection could not be found
 without the aid of the presumption, stressing that the rec-
 ord showed that Mr. Simmons’s causes of death (myocar-
 dial infarction, hypertension, and lung cancer) arose long
 after his separation from service. Appx. 49. It therefore
 denied Mrs. Simmons’s claim.
     The Veterans Court affirmed. It upheld the Board’s
 finding that Mr. Simmons had not been exposed to herbi-
 cides during his service and therefore declined to apply the
 presumption of service connection. 1 CAVC Final Decision,



     1    Mrs. Simmons asserted, and the Veterans Court
 accepted, that hypertension is one of the conditions for
 which service connection may be presumptively granted if
 herbicide exposure is demonstrated (or presumed). See
 CAVC Final Decision, 2021 WL 4976670, at *3 (citing 38
 U.S.C. § 1116(b)(1) and 38 C.F.R. § 3.309(e)). The Secre-
 tary contests that assertion on appeal. Sec’y Informal Br.
 6 n.2, 10. Because the Veterans Court’s conclusion of no
 service connection is based on its agreement with the
 Board’s finding that Mr. Simmons was not exposed to herb-
 icides, we need not reach this issue.
Case: 22-1369     Document: 26      Page: 5   Filed: 06/09/2022




 SIMMONS   v. MCDONOUGH                                      5



 2021 WL 4976670, at *3–4. Mrs. Simmons filed a timely
 notice of appeal.
                               II
      This court’s jurisdiction to review decisions of the Vet-
 erans Court, defined by 38 U.S.C. § 7292, is limited. We
 have jurisdiction to decide an appeal insofar as it presents
 a challenge to a Veterans Court’s decision regarding a rule
 of law, including a decision about the interpretation or va-
 lidity of any statute or regulation. Id. § 7292(a), (d)(1). We
 do not have jurisdiction to review a challenge to a factual
 determination or a challenge to the application of a law or
 regulation to the facts of a particular case, except to the
 extent that an appeal presents a constitutional issue. Id.
 § 7292(d)(2).
     Mrs. Simmons challenges only the Veterans Court’s de-
 termination that Mr. Simmons was not exposed to herbi-
 cide during service. She argues that the Veterans Court
 “overlooked the evidence” showing that Mr. Simmons was
 purportedly exposed to Agent Orange, including his medi-
 cal history and own reports of exposure. Simmons Informal
 Br. 1–2. She also argues that Camp Hovey was within the
 Korean demilitarized zone and that Mr. Simmons’s expo-
 sure should be presumed. Simmons Informal Reply Br. 2.
 Ultimately, she seeks reversal of the Veterans Court’s de-
 termination of no exposure and an application of the pre-
 sumption of service connection. Simmons Informal Br. 3.
     But those are purely factual challenges, not legal ones.
 Even if Mr. Simmons served in Korea during the period of
 presumptive exposure to herbicides, that presumption may
 be overcome by factual evidence to the contrary. See 38
 U.S.C. § 1113 (“Where there is affirmative evidence to the
 contrary, . . . service-connection pursuant to section 1112,
 1116, or 1118 . . . will not be in order.”); 38 U.S.C.
 § 1116B(a) (establishing presumption of herbicide expo-
 sure for certain Korean War veterans “subject to section
 1113”);    38      C.F.R.   § 3.307(a)(6)(iv)  (establishing
Case: 22-1369    Document: 26      Page: 6     Filed: 06/09/2022




 6                                   SIMMONS    v. MCDONOUGH



 presumption of herbicide exposure for Korean War veter-
 ans “unless there is affirmative evidence to establish that
 the veteran was not exposed to any such agent during that
 service”). The Board considered the evidence before it—
 both the affirmative evidence against exposure and the ev-
 idence for it given by Mr. Simmons and his physician—and
 found that Mr. Simmons was not exposed and was there-
 fore not entitled to the presumption of service-connection
 under 38 U.S.C. § 1116B. That determination is a factual
 one that we lack jurisdiction to review. See Jefferson v.
 Principi, 271 F.3d 1072, 1075–76 (Fed. Cir. 2001).
     Mrs. Simmons asserts that the Veterans Court com-
 mitted constitutional error because it was an “act of dis-
 crimination” to “overlook[] the evidence” presented in favor
 of demonstrating exposure. Simmons Informal Br. 2. This
 assertion merely repeats her factual challenge, without
 identifying a constitutional issue. See Helfer v. West, 174
 F.3d 1332, 1335 (Fed. Cir. 1999) (“[An appellant’s] charac-
 terization of [a] question as constitutional in nature does
 not confer upon us jurisdiction that we otherwise lack.”).
                             III
     For the foregoing reasons, we dismiss the appeal for
 lack of jurisdiction. 2
     The parties shall bear their own costs.
                       DISMISSED




     2    We treat Mrs. Simmons’s submissions of additional
 documents, after she submitted her informal briefs, as mo-
 tions to file supplemental appendices, which we grant. We
 have considered those documents in the present decision.